Citation Nr: 0901491	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
operative, bilateral talipes equinovarus (claimed as both 
legs and feet), and if so, whether service connection for 
such disability can be granted.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and wife




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to June 
1965.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Regional 
Office (RO).   

In December 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.

In an October 2004 rating decision, the RO declined to reopen 
the veteran's claim for service connection for a bilateral 
leg and foot disability.  Here, the Board notes that the RO 
received a statement from the veteran in January 2005, within 
one year of the October 2004 rating decision.  The Board has 
reviewed this statement and finds that it can be construed as 
a notice of disagreement with the October 2004 rating 
decision.  

With respect to the submission of new and material evidence, 
the Board notes that it is not bound by the RO's 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  In this regard, the Board 
acknowledges that the veteran has actively and continuously 
pursued his appellate rights since expressing disagreement 
with the October 2004 rating decision; indeed, as further 
discussed below, he has submitted multiple treatment records, 
including several VA medical opinions relating to his claimed 
disability.  

The Board further notes that in correspondence dated January 
13, 2005, and in the July 2006 substantive appeal (VA Form 
9), the veteran asserted that there was clear and 
unmistakable error (CUE).  The RO has not adjudicated this 
claim.  The RO is directed to clarify this matter and take 
any further action deemed appropriate.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 1965 rating decision, the RO denied a claim 
of entitlement to service connection for bilateral talipes 
equinovarus.  The veteran was notified of the decision and of 
his appellate rights that same month, but did not file an 
appeal.   

2.  The evidence added to the record since the November 1965 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

3.  The competent medical evidence demonstrates that the 
veteran's bilateral leg and foot disability underwent an 
increase during active service. 


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the November 1965 
rating decision is new and material and the requirements to 
reopen a claim of entitlement to service connection for a 
bilateral leg and foot disability have been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

2.  A pre-existing bilateral leg and foot disability was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the claim for 
service connection for a pre-existing bilateral leg and foot 
disability.  Accordingly, assuming, without deciding, that an 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

New and Material Evidence

The veteran is claiming entitlement to service connection for 
pre-existing bilateral talipes equinovarus.  He specifically 
contends that this disability was aggravated beyond its 
normal progression by the rigors of physical training during 
active service.  The Board observes that a rating decision 
denying the veteran's claim to claim for service connection 
was issued in November 1965.  At that time, it was determined 
that the veteran's bilateral leg and foot disability existed 
prior to service, and that no objective evidence had been 
presented to establish service connection by aggravation.  
The veteran did not appeal that decision and it became final.  
See 38 C.F.R. § 7105.  An October 2004 rating decision, 
declined to reopen the veteran's claim, and confirmed and 
continued the denial of service connection.  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Thus, once a rating decision has 
been issued, absent submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA. 38 
U.S.C.A. §§ 5108, 7105(c); Barnett, supra. 

Accordingly, based on the procedural history outlined above, 
the issue for consideration is whether new and material 
evidence has been received to reopen the claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence which applies 
prospectively to all claims made on or after August 29, 2001. 
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  Because the veteran filed his claim in 
July 2004, after this date, the new version of the law is 
applicable in this case.  Under the revised regulation, 
"new" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

After review of the record, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim for service connection.  In particular, the record 
contains a July 2005 VA treatment record noting that the 
veteran's leg and foot disability was aggravated by active 
service.  The evidence also includes a May 2006 VA treatment 
record similarly suggesting aggravation of the disability due 
to service.  The evidence previously considered did not 
include any such medical evidence of aggravation.  The 
veteran's claim therefore is reopened.

This does not end the Board's inquiry, however.  The Board 
will turn to the evidence on file to determine if service 
connection on the basis of in-service aggravation is 
warranted.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The first question for consideration in evaluating a service 
connection claim is whether a current disability exists.  
Here, there is no dispute as to the existence of a bilateral 
clubfoot deformity.  Indeed, a VA treatment records from 
October 2005, June 2006, and July 2006 VA records clearly 
note severely deformed clubfeet, with atrophy of the calf 
muscles . As such, the first element of a service connection 
claim has been satisfied.

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a bilateral leg and foot disability existed 
prior to the veteran's service.  In this regard, it is noted 
that a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. See 38 U.S.C.A. § 1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  It is observed that the veteran's enlistment 
examination in October 1954 revealed abnormal feet, with 
notations regarding limitation of ankle motion as a result of 
club feet, pes planus, and slight eversion of ankles.  The 
examination also noted that the veteran's medical history 
included multiple operative corrections of congenital club 
feet.  

As club feet were a defect noted upon entry to active 
service, the veteran here is not entitled to the presumption 
of soundness.  Consequently, the appropriate inquiry is 
whether a bilateral leg and foot disability was aggravated, 
rather than incurred, during such active duty.  In this vein, 
a preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306(a) (2008).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened. Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required. See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The service treatment records have been reviewed.  Such 
records reveal numerous complaints of chronic leg and foot 
pain, particularly from October 1958 through May 1965.  In 
fact, the service treatment records, as a whole, demonstrate 
significant worsening of the veteran's foot disability during 
service.  For example, October 1958 and July 1961 medical 
examinations showed atrophy of both legs and contracture of 
the ankle joints.  In November 1961, service treatment 
records again reflected atrophic changes to both lower 
extremities.  In January 1962, the veteran complained that 
his feet were "aggravated by prolonged marching and 
running;" as a result, he was put on temporary profile.  In 
February 1962, treatment records reflected continued 
complaints of foot pain and treatment for callous removal.  
At that time, the veteran stated that he could no longer wear 
his combat boots due to foot pain.  In March 1962 the veteran 
was hospitalized for bilateral foot pain.  The diagnoses were 
bilateral talipes and callositas.  He was prescribed bed 
rest, physical therapy, and temporary restricted duty.  In 
April 1962 the veteran was fitted for special shoes, but 
continued to complain of pain when walking.  In June 1962, he 
was placed on permanent limitation of duty due to his foot 
deformity.  An October 1962 treatment note reflected that 
after 8 years of active duty, the veteran was told by his 
treating orthopedic surgeon that surgery for his clubbed feet 
should be considered.  In November 1962, the veteran was 
noted as "completely symptomatic" due to his bilateral 
talipes.  Finally, in May 1965, the veteran was placed on 
restricted duty and prohibited from marching, prolonged 
standing, and physical exercise.  His separation examination 
from that same month noted bilateral atrophy of the legs and 
congenital club feet.  

The record also contains post-service evidence continuing to 
show foot problems, and reflecting a permanent worsening of 
the veteran's preexisting bilateral leg and foot disability.  
For example, in March 1995, the veteran underwent a partial 
tarsectomy of the left foot; there are contemporaneous 
private treatment records reflecting bilateral foot pain.  
Private orthopedic clinical records from June 2003 show 
treatment for ongoing management chronic bilateral foot pain.  

In addition to the aforementioned post-service medical 
evidence, the Board notes that the record contains two 
favorable medical opinions regarding in-service aggravation.  
In May 2006, the veteran was seen by a VA physician for a 
podiatry consult as a result of his continued bilateral foot 
and leg pain.  At that time, the podiatrist's assessment of 
the veteran's disability was that he had "severely deformed 
feet worsened by service."  Similarly, in July 2005 the 
veteran was again evaluated for foot pain.  The VA physician, 
referring to the veteran's lengthy history of foot pain in 
the military and medical profile status, stated that the 
veteran's status-post corrective club foot surgery and 
symptoms were aggravated by prolonged running, forcing him to 
go on profile with limited activity. 

The Board also acknowledges that there is a conflicting 
medical opinion of record. In particular, an October 2005 VA 
examination found that the veteran's active duty did not 
permanently aggravate his feet and that his current 
disability was a natural progression of his club foot 
deformities.   

In weighing the relative probative value of the differing 
opinions of record, the Board notes that all opinions were 
provided by physicians who possess the requisite professional 
expertise to render an opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, the Board may favor 
the opinion of one competent medical professional over that 
of another so long as an adequate statement of reasons and 
bases is provided. See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  To the extent that the July 2005 and May 2006 VA 
opinions favor a finding of in-service aggravation, and were 
based on review of relevant in-service treatment, the Board 
finds that such opinions place the evidence in at least 
equipoise.  Therefore, resolving any benefit of the doubt in 
favor of the veteran, his claim of entitlement to service 
connection for a bilateral leg and foot disability is 
granted. 

In sum, the service records show many instances of treatment 
for bilateral foot pain throughout active duty.  Such 
reports, when considered with the post-service evidence 
continuing to show foot problems and the favoring medical 
opinions, do appear to reflect a permanent worsening of the 
veteran's preexisting bilateral clubfoot deformity.  Based on 
the foregoing, it is determined that the veteran's 
preexisting pre-existing bilateral leg and foot disability 
was aggravated by active service.  Accordingly, the benefit 
sought on appeal is granted.


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a pre-existing bilateral leg and foot 
disability is granted to the extent it was aggravated during 
active service.  .



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


